A writ of mandamus is available to compel the performance of
                 an act that the law requires or to control an arbitrary or capricious
                 exercise of discretion. NRS 34.160; Int'l Game Tech., Inc. v. Second
                 Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). A writ
                 of prohibition may be warranted when the district court exceeds its
                 jurisdiction. NRS 34.320. Where there is no plain, speedy, and adequate
                 remedy in the ordinary course of law, NRS 34.170; NRS 34.330,
                 extraordinary relief may be available.      Smith v. Eighth Judicial Dist.
                 Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991).
                             Petitioner Tradewinds Building & Development was a plaintiff
                 in a district court action assigned to Judge Early. A related action filed by
                 real party in interest Park Avenue Homeowners' Association was assigned
                 to Judge Scann. While a motion to disqualify Park Avenue's counsel was
                 pending and set to be heard by Judge Scann, Park Avenue filed an
                 unopposed motion to consolidate the Tradewinds and Park Avenue
                 matters. Judge Scann entered an order granting the motion to
                 consolidate, notice of entry of which was served on August 13, 2012. Also
                 on August 13, 2012, which was one day before the hearing on the motion
                 to disqualify counsel, Tradewinds filed a peremptory challenge against
                 Judge Scann. As a result, the consolidated matters were reassigned to
                 Judge Walsh. Park Avenue filed a motion to strike the peremptory
                 challenge as untimely under SCR 48.1(3)(b), which Judge Walsh granted,
                 returning the consolidated actions to Judge Scann. This writ petition
                 followed.
                              In its petition, Tradewinds argues that it was legally
                 impossible for it to comply with SCR 48.1(3)(b)'s requirement that a
                 peremptory challenge be filed "[n]ot less than 3 days before the date set for

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                MEE
                      the hearing of any contested pretrial matter," because it was not a party
                      before Judge Scann in the Park Avenue action until after the cases were
                      ordered consolidated and notice of that order's entry was served.
                      Tradewinds therefore argues that it was permitted to file a peremptory
                      challenge against Judge Scann within three days of being notified of the
                      reassignment and one day before the contested hearing because that was
                      the first opportunity it had to file a challenge.   Cf. State ex rel Moore v.
                      Fourth Judicial Dist. Court, 77 Nev. 357, 361, 364 P.2d 1073, 1076 (1961)
                      (holding that intervenors could file a peremptory challenge even though a
                      contested hearing had occurred because they had lacked standing to
                      challenge a judge under the statutory predecessor to SCR 48.1 until they
                      formally joined the action).
                                  Having considered the unopposed petition and the supporting
                      documents, we conclude that our intervention is warranted, and that a
                      writ of mandamus should issue.'           See Turnipseed v. Truckee-Carson
                      Irrigigation Dist., 116 Nev. 1024, 13 P.3d 395 (2000) (granting mandamus


                             'On February 19, 2013, this court conditionally imposed sanctions
                      on real party in interest Park Avenue's counsel for failure to answer the
                      petition as directed. On March 1, 2013, Park Avenue's counsel filed a
                      motion to vacate the conditional sanctions and to withdraw as counsel,
                      stating that the answer was not filed because counsel was disqualified in
                      the underlying district court action.

                            Having considered the motion to vacate sanctions and to withdraw
                      as counsel and Tradewinds' limited opposition thereto, we grant the
                      motion. Accordingly, we vacate the February 19 conditional sanctions
                      order and direct the clerk of this court to remove attorneys Chad F.
                      Clement and William A. Levy and the law firm Marquis Aurbach Coffing
                      as Park Avenue's counsel in this matter.



SUPREME COURT
        OF
     NEVADA


(0) 1947A     ".• •
                                                            3
                relief to correct an improperly stricken peremptory challenge). When a
                case assigned to one judge is consolidated with another case assigned to a
                different judge, those parties brought into the consolidated action are
                entitled to file a peremptory challenge against the judge that the case is
                reassigned to as a result of consolidation. See SCR 48.1(9). When notice of
                entry of the order consolidating the cases is served and the cases are
                reassigned to the judge who will hear and decide the consolidated cases,
                the time period for filing a peremptory challenge begins to run. Where, as
                here, consolidation and resultant reassignment to a new judge occurs less
                than three days before a contested hearing, thus making it impossible to
                comply with SCR 48.1(3), any peremptory challenge must be filed within
                three days after the party is notified of the reassignment, or before any
                ruling is made in a hearing. See SCR 48.1(4).
                            In this case, the order consolidating the district court cases
                was effective on August 13, 2012, when notice of entry was served. At that
                point, Tradewinds had either three days or until a ruling was made on a
                contested matter in the consolidated cases to file its peremptory challenge.
                SCR 48.1(4)(a) and (b). Tradewinds filed its peremptory challenge on
                August 13, 2012, the day before the hearing on the motion to disqualify
                counsel occurred and within three days of being served with notice that its
                case had been consolidated with the Park Avenue matter and reassigned
                to Judge Scann. Accordingly, the peremptory challenge was timely.
                Because SCR 48.1 mandates reassignment to a new judge when a party
                timely files a peremptory challenge, we grant the petition and direct the
                clerk of this court to issue a writ of mandamus instructing the district




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                court to vacate its order striking Tradewinds' peremptory challenge and to
                reassign the consolidated cases to a judge other than Judge Scann.
                               It is so ORDERED. 2




                                                               Hardesty


                                                               P  0.4.03t
                                                               Parraguirre




                cc:   Hon. Jessie Elizabeth Walsh, District Judge
                      Hon. Susan Scann, District Judge
                      Peel Brimley LLP
                      Lee, Hernandez, Landrum, Garofalo & Blake, APC
                      Marquis Aurbach Coifing
                      Park Avenue Homeowners' Association
                      Eighth District Court Clerk




                      2   We deny Tradewinds' alternative request for a writ of prohibition.



SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A